DETAILED ACTION
Papers filed on 07/22/21 and 10/20/21 have been received.   The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a semiconductor device comprising: a processor; and a memory circuit comprising a first memory region and a second memory region, wherein a first memory cell in the first memory region comprises a first transistor and a first capacitor, wherein a second memory cell in the second memory region comprises a second transistor and a second capacitor, wherein the first transistor and the second transistor each comprise an oxide semiconductor in a channel formation region, wherein the first memory region is configured to store data for executing a start-up routine of the processor when the processor is booted, and wherein the memory circuit is configured to be used as at least one of a cache memory and part of a main memory of the processor after the processor is booted.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurokawa (U.S. Patent 9,990,207) discloses a memory device including a memory circuit has a function of storing a start-up routine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/22/22

/SON L MAI/Primary Examiner, Art Unit 2827